    Case: 3:18-cv-50043 Document #: 28 Filed: 05/03/19 Page 1 of 2 PageID #:364




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 WESTERN DIVISION

 DOROTHY REDDIC,

        Plaintiff,                                  No. 3:18-cv-50043

                v.
                                                    Judge Frederick J. Kapala
 JAMES T. DIMAS, et al.,

        Defendants.                                 Magistrate Judge Lisa A. Jensen


                      STATE DEFENDANTS’ MOTION TO DISMISS
                        PLAINTIFF’S AMENDED COMPLAINT

       Defendants James T. Dimas, Robert Grindle, Ganapathi Ramaswamy, Martha Younger-

White, Corey-Anne Gulkewicz, Richard Madison, Kelly Pasholk, Rosa Rodriguez, Emily Meehan,

Quinetta Wade, Francisco Alvarado, Leslie Jenkins, Louis Hamer, James Knauf, Daniel Grohens,

Sonya Wiley, Beatrice Mwinzi, Antoinette Kwateng, Lisa Freeman, and Gregory Brady

(collectively the “State Defendants”), by their attorney, Kwame Raoul, Attorney General of

Illinois, pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, hereby move this Court

to dismiss Plaintiff’s Complaint. The grounds for this motion are set forth in the accompanying

memorandum of law.

       WHEREFORE, the State Defendants respectfully request that this honorable Court grant

their motion to dismiss Plaintiff’s Amended Complaint.




                                                1
    Case: 3:18-cv-50043 Document #: 28 Filed: 05/03/19 Page 2 of 2 PageID #:365




                                            Respectfully Submitted,

KWAME RAOUL                                  /s/ Erin Walsh
Attorney General of Illinois                ERIN WALSH
                                            Assistant Attorney General
                                            General Law Bureau
                                            100 W. Randolph, 13th Floor
                                            Chicago, Illinois 60601
                                            (312) 814-6122
                                            ewalsh@atg.state.il.us

                                            Attorney for State Defendants




                                        2
